DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1 – 5, 8 – 13, and 16 – 17 are objected to because of the following informalities: 
At Line 7 of Claim 1: the recitation “signal” requires a change to - - signals - - to correct an essentially typographical error. Also, at Line 9 of Claim 1: the recitation “the” requires a change to - - a - - to correct an essentially typographical error. Note that Claims 4, 5, and 8 - 9 fall objected with Claim 1 due to dependency.
At Line 7 of Claim 2: the recitation “signal” requires a change to - - signals - - to correct an essentially typographical error.
At Line 5 of Claim 3: the recitation “signal” requires a change to - - signals - - to correct an essentially typographical error.
At Line 6 of Claim 10: the recitation “the” requires a change to - - a - - to correct an essentially typographical error. Note that Claims 11 and 17 fall objected with Claim 10 due to dependency.
At Line 3 of Claim 12: the recitation “signal” requires a change to - - signals - - to correct an essentially typographical error.
At Line 4 of Claim 13: the recitation “signal” requires a change to - - signals - - to correct an essentially typographical error.
At Line 4 of Claim 16: the recitation “signal” requires a change to - - signals - - to correct an essentially typographical error.
 Appropriate correction is required.



Allowable Subject Matter
The subject matter of Claims 1 – 5, 8 – 13, and 16 – 17 is allowable over the prior art of record, however the objections to Claims 1 – 5, 8 – 13, and 16 – 17 must be overcome to place each of said claims in full condition for allowance.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed July 04, 2022 have been fully considered.
	In conclusion, the Examiner agrees that the amended subject matter of Claims 1 and 10 overcome the prior art of record with respect to Claim 1 – 5, 8 – 13, and 16 – 17.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the Objections to Figure 4 and Claims 1 – 5, 8 – 13, and 16 – 17 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        July 28, 2022